Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1619, Examiner Babson.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/22 has been entered.
Claims 1-12 and 21-27 are pending.  Claims 13-20 have been cancelled.  Claims 1, 8, 21, 22, and 25 have been amended.  Claims 1-12 and 21-27 are under consideration.
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 10-12, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brandsborg et al. (WO2003/080813) in view of Farmer (United States Patent 6,461,607), Krebs-Bensch (United States Patent 10,258,567), Qiu et al. (CN 103768095 A), Chalmers (US2005/0053648) and Berry (US2016/0143962). 
Brandsborg et al. teach symbiotic products having prebiotic and probiotic which provide treatment of vaginal infections, see abstract. The prebiotic substance can comprise oligofructose oligosaccharide see claims 33-34 and page 13 at lines 23-25. The prebiotic and probiotic are in powdered form and can be filled into capsules, see examples 5-7, page 13, lines 7-10, and entire document. Given Brandsborg’s composition is designed to be filled into capsules and are vaginal formulations, it in the form of a suppository, see page 13, lines 7-10 and entire document. The probiotic may include Lactobacilli strains, including but not limited to Lactobacillus gasseri, see page 13, lines 19-25 and example 10, abstract, and entire document. 
Brandsborg does not expressly teach the amount of prebiotic and probiotic, the addition of a preservative, or strains including Lactobacillus jensenii. 
However, Farmer teaches that a probiotic composition used to introduce lactic-acid-producing bacteria to the vagina to combat infection (column 17 lines 33-57) should also include bifidogenic oligosaccharides to promote the growth of the lactic-acid-producing bacteria, see column 17, lines 28-45, i.e., as a prebiotic. The bifidogenic oligosaccharides are present at 90-240 mg, but can be present in amounts encompassing 40mg to 10g, see Figure 4. The probiotic can be present from 10mg to 10g. The probiotic bacteria encompass the lactobacillus species including Lactobacillus gasseri or Lactobacillus jensenii and includes powder forms, see column 13, lines 4-15, column 24, lines 35-45 and entire document. Preservatives are taught to be added to the composition to promote long term storage, see column 25, lines 1-26. 
It would have been prima facie obvious to provide Bandsborg’s prebiotic and probiotic in amounts ranging from 90-240mg for the prebiotic and 10mg to 10mg for the probiotic given Farmer teaches compositions suitable for treating vaginal based infections with a combination of prebiotics and probiotics and suggests these amounts as being suitable. With regards to the preservative it would have been prima facie obvious to add preservatives to the symbiotic composition of Brandsborg in order to promote storage stability. Additionally, it would have been obvious to substitute the Lactobacillus strains of Brandsborg for the Lactobacillus strains of Farmer as the simple substitution of one Lactobacillus probiotic for another would have yielded predictable results and Farmer further teaches their use together with prebiotics (oligosaccharides). 
Brandsborg also does not expressly teach that the composition has a compartment consisting essentially of a slurry of 50-600mg boric acid (also known as hydrogen borate) together with oily medium to form a slurry and is disposed around the compartment containing the synbiotic. 
However, Krebs-Bensch teaches formulations for vaginal administration comprising Lactobacillus and boric acid with a carrier, see abstract. The vaginal probiotic product is useful in treating vaginal infections, see column 1, lines 19-60. According to Krebs-Bensch, boric acid is included in vaginal formulations because it has bacteriostatic and fungicidal activity. Boric acid can be used from 0.025-600mg, see column 3, lines 38-67. Boric acid activity upon administration is mediated by acidification of the vaginal environment, see column 3, lines 38-45. The boric acid quickly dissolves in the vaginal cavity to lower the vaginal pH, see column 7, lines 13-30. Colonization by Lactobacilli correlates with the acidity of the vaginal fluid. Low vaginal pH is thought to protect the vulvovaginal environment from overgrowth of yeast and some pathogenic organisms. The composition of Krebs-Bensch is taught to be provided in capsule form, see column 1 lines 49-65 and column 2, lines 35-38. 
Neither Brandsborg nor Krebs-Bensch teach coconut oil together with the boric acid to form a slurry. 
Qiu et al. teach a swelling suppository comprises a drug-containing matrix formed by an active component comprising chloramphenicol, boric acid, vitamin A and vitamin D2; and a substrate comprising coconut oil (e.g. abstract; Claim 1; page 5). Qiu et al. teach that the suppository has the beneficial effects of high stability and small vaginal irritation, adopts seven original advanced technologies, has the beneficial effects of preventing a liquid medicine from overflowing, preventing secondary infection and the like, and is quick in response and long in curative effect (e.g. abstract). 
Neither Brandsborg, Krebs-Bensch, nor Qiu et al. teach that the compartment (i.e. capsule) having the boric acid and oil is disposed around the compartment (capsule) having the prebiotic and probiotics. 
Chalmers teaches that providing multi-compartment dosage formulations wherein one compartment is contained within another compartment, separation of different types of actives can be achieved, see paragraph [0024]. One embodiment of the invention includes capsules having a first active contained within a second capsule having a separate active, see paragraph [032]. The first and second actives can have separate effects on the body, see paragraph [0036]. The capsules are useful as a suppository, see paragraphs [0031]-[0032]. It is useful for the capsule to have a capsule-within-a-capsule form with a second compartment disposed around a first compartment, see paragraph [0032]. This allows the stability of individual components to be maintained by preventing interaction before entering the body, and also increases patient compliance as opposed to administering two capsules separately, see paragraph [0056]. 
Berry et al. teach that prior to administration of microbial compositions with prebiotics, the subject can be first administered a composition to prepare the vagina to receive the probiotic. The pretreatment enhances the ability of the microbial pharmaceutical composition to affect the patient’s microbe. The pretreatment can incorporate antibiotics to alter the bacteria in the patient, see paragraphs [0284]-[0286]. 
It would have therefore been prima facie obvious to combine the prebiotic and probiotic containing capsules of Brandsborg as a separate compartment within the boric acid capsule of Krebs-Bensch such that the first capsule contains the boric acid slurry and is disposed around the prebiotic and probiotic containing capsule. 
One of ordinary skill in the art would have been motivated to do so as boric acid is taught to advantageously be released rapidly to treat vaginal infections as a bacteriostatic and fungicidal agent. The boric acid can quickly dissolve and lower vaginal pH and enable the colonization of Lactobacilli given this correlates with the acidity of the vaginal fluid. Lower vaginal pH protects the vulovaginal environment from overgrowth of microorganisms. Thus it would have been desirable to first administer in the outer capsule the boric acid composition to first lower the vaginal pH and enable the colonization of the lactobacilli probiotic bacteria. The second capsule having both prebiotic and probiotic act in a synergistic fashion in the vagina to provide an enhanced microbial balance of the vagina of the patient as suggested by Brandsborg. Furthermore, pretreating the vagina with an antimicrobial agent before the administration of prebiotics with probiotics is taught to be advantageous per Berry in enhancing the ability of the probiotic composition to affect the patient microbial balance. 
It would have additionally been prima facie obvious to provide the boric acid from 0.025-600mg together with coconut oil given boric acid together with coconut oil is taught to complement the antimicrobial effects of boric acid. Mixing the boric acid and coconut oil would result in a slurry comprising the boric acid and coconut oil and the separate compartments of Chalmers would act to separate the boric acid containing slurry from the prebiotic and probiotic powders. 
 There would have been a reasonable expectation of success given Qiu, Krebs-Bensch, and Brandsborg and Berry teaches treatment of vaginal infections and Chalmers teaches that the multi compartment dosage formulations are useful to be administered as a suppository. 
Regarding the slurry, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.  Therefore, the claims are met by the teachings of Brandsborg et al., Farmer, Krebs-Bensch, Qiu et al., Chalmers and Berry.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (see MPEP 2111.03).
With regards to the dissolution rate, as the first and second capsules dissolve to release their contents, they would necessarily have a first dissolution rate and a second dissolution rate, respectively. Since the second capsule is contained within the first capsule and not exposed to the body environment until the first capsule dissolved, the second capsule would take longer to dissolve after administration than the first capsule and thus the first capsule would have a higher dissolution rate than the second capsule. 
With regard to claims 5 and 6, and 12, the first and second compartments necessarily have first and second diameters and first and second lengths, where the first diameter and length are smaller than the second diameter and length because the first capsule must be smaller than the second capsule to be inside it. Chalmers teaches that the outermost container should be minimally sized (see paragraph 48), i.e., that the relative container size is a result-effective variable. It would have therefore been obvious to one of ordinary skill in the art at the time of invention to routinely optimize the relative sizes of the inside and outside capsules to allow the respective doses of the prebiotic, probiotic, and boric acid to be carried, while still minimizing the size of the outermost container. This renders obvious the claimed diameter and length ratios. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brandsborg et al. (WO2003/080813) in view of Farmer (United States Patent 6461607), Krebs-Bensch (United States Patent 10,258,567), Qiu et al. (CN 103768095 A), Chalmers (US20050053648) and Berry (US20160143962) as applied to all claims above, and further in view of Cade (US20170312228. 
The modified Brandsborg as discussed above does not expressly teach the specific dissolution rate for the first and second capsules.
Cade teaches that a vaginal dosage form should have a first opening time, i.e., dissolution time, of less than 3 minutes, see paragraph 45. 
Berry teaches that when administering a probiotic to the vagina to treat an infection, a pretreatment can be applied to prepare the vagina to receive the probiotic (paragraph 284), where the pretreatment is an antibiotic to treat the infection (paragraph 287). Given that the boric acid of the modified Brandsborg is being released before the probiotic because it is in the outer capsule, and given that boric acid has a fungistatic effect, it would have been obvious to one of ordinary skill in the art to delay the release of the probiotic containing capsule after the release of the boric acid to allow the boric acid to exert a fungistatic effect and prepare the vagina to receive the probiotic.
It would have therefore been obvious to one of ordinary skill in the art at the time of invention to prepare the outer capsule with a disintegration time of less than 3 minutes, which overlaps the claimed range and renders it obvious. 
One of ordinary skill in the art at the time of invention would have thus routinely optimized the dissolution time of the inner capsule to allow sufficient time for pretreatment of the vagina with the boric acid to adjust the pH of the vagina while still providing probiotic with prebiotic to adjust the microflora of the vagina. This renders obvious the range for the second dissolution rate in the claims.

Response to Remarks 
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.
Applicants argue that Gordon do not teach the claimed coconut oil or slurry with boric acid.  However, Gordon is no longer relied upon and a new ground of rejection over Qiu et al. is described supra. 


Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619